Citation Nr: 1612579	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-00 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for a lumbar spine disability, currently evaluated as 20 percent disabling.

2. Entitlement to an initial compensable evaluation for deviated nasal septum.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Nye, Associated Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1989.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The first decision on appeal, dated November 2012, denied service connection for hypertension and the Veteran's request for an increased disability rating for low back pain.  In December 2012, the RO granted service connection for deviated nasal septum and assigned an initial noncompensable (0 percent) disability rating.  

Jurisdiction over the case was later transferred to the RO in New Orleans, Louisiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his Substantive Appeal, VA Form 9, dated and signed by the Veteran's prior representative in December 2013, the Veteran indicated that he wanted a video conference hearing before a Member of the Board.  In December 2015, the Veteran appointed a new representative.  The Veteran was subsequently scheduled for a video conference hearing to be held in January 2016.  Prior to the hearing, the Veteran's current representative requested that the hearing be rescheduled for a later date.  In light of the foregoing, the Board finds that additional efforts should be made to schedule the requested hearing.  
As video conference hearings before the Board are scheduled by the AOJ, remand is necessary to scheduled him for a video conference hearing as requested. 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a video conference hearing before a Member of the Board at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran and his representative of the date and time thereof.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



